Citation Nr: 0719431	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-41 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from July 1973 to 
September 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

This case was previously before the Board in May 2006, 
whereupon the Board remanded the claim to the RO for further 
development and consideration.  This additional development 
occurred via the Appeals Management Center (AMC) in 
Washington, DC.  In a November 2006 supplemental statement of 
the case (SSOC), the AMC continued to deny this claim and 
returned the case to the Board.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claim.  So, regrettably, it is again being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

The RO has not complied with the Board's May 2006 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with 
the remand orders).  

In accordance with the Board's prior, May 2006 remand, the RO 
was directed to attempt to verify the veteran's stressor.  
The RO was instructed to request that the veteran provide a 
detailed statement as to his alleged in-service stressors, 
including dates, and the names, ranks, units of assignment, 
and any other identifying information concerning any 
individuals involved in the events.  The RO was also 
instructed to obtain the deck logs for the USS HASSAYAMPA for 
the period from November 9, 1973 through September 12, 1975.  

The Board acknowledges that the RO, in a June 2006 letter, 
requested that the veteran to submit the aforementioned 
details related to the dates of the alleged stressful events 
and identifying information related to those involved.  The 
veteran responded in January 2007, and submitted a completed 
VA Form 21-0781 (Statement in Support of Claim for Service 
Connection for PTSD), with the approximate date of the cable 
snap incident on the USS HASSAYAMPA.  The veteran also 
submitted copies of email messages that included the names of 
fellow service members.  The RO did not, however, make a 
request for the deck logs of the USS HASSAYAMPA for the 
period from November 1973 through September 1975.  Nor did 
the RO request information regarding the veteran's 
assignments and his unit's history from the National Archives 
and Records Administration (NARA) or the United States Army 
and Joint Services Records Research Center (JSRRC) with the 
specificity required to verify his purported stressors.  
See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable 
effort" to obtain all relevant records, including records 
pertaining the claimant's service).  

Accordingly, the claim is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  The RO should attempt to obtain the 
deck logs of the USS HASSAYAMPA for the 
period from November 1973 through 
September 1974.  If these records cannot 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact. 

2.  With the information provided by the 
veteran in January 2007, review the file 
and prepare a summary of all the claimed 
stressors.  This summary must be prepared 
regardless of whether the veteran 
provides any additional statements.  Send 
this summary and a copy of his DD Form 
214 and all associated service documents 
to the JSRRC.  The JSRRC should be 
requested to 


provide any additional information that 
might corroborate his alleged stressors.  

3.  Following the receipt of a response 
from the JSRRC, the RO should prepare a 
report detailing the nature of any 
stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims file.

4.  Following completion of the above, 
only if the RO deems any stressor to have 
been verified, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the presence and etiology of 
PTSD.  The RO should identify to the 
examiner the stressor deemed verified by 
VA, and the examiner should be requested 
to identify the stressor that serves as 
the basis for any PTSD diagnosis.  
The examiner should also note the 
diagnostic criteria utilized to support 
the diagnosis under DSM-IV and should 
comment upon what specific symptoms are 
attributable to PTSD, as opposed to 
symptoms referable to any nonservice-
connected disabilities (whether mental 
and/or physical).  

The veteran's claims files must be 
available to the examiner for review in 
connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.

5.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If this claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




